Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

Response to Amendment
	This office action is in response to the amendment received on 3/15/2022. Currently, claims 1-20 are pending with claims 4-5 and 13-14 being indicated as allowable subject matter, but objected based on their dependency to rejected independent claims.
Response to Arguments
Applicant’s arguments, see pgs. 9-12, filed 3/15/2022, with respect to the rejection(s) of claim(s) 1-3, 8, 10-12 and 15-20 under 35 USC 103 as being unpatentable over Legay in view of Sharma in view of Adjouadi, claims 6-7 as being unpatentable over Legay in view of Sharma in view of Adjouadi in view of Zhang, and claim 9 as being unpatentable over Legay in view of Sharma in view of Adjouadi in view of Hettrick have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Ben-David et al (US 20080091240) and Slovut et al (US 5285793).
While, the amendment overcomes the previous rejection and a new grounds of rejection has been made, the new grounds of rejection uses the reference of Ben-David, which should be briefly discussed as it was mentioned in applicant’s arguments. Ben-David has been previously cited, but never applied in any rejection throughout prosecution. Since it has been cited, applicant has already asserted that Ben-David either alone or in combination recites the independent claims as claimed. As applicant argues:
“However, Ben-David similarly fails to disclose, teach, or suggest “a processor configured to perform a real-time heart rate variability analysis,” “measuring R-R intervals between successive R-waves for the ECG data measured during at least a portion of the ON period and at least a portion of the OFF period during the VNS therapy, wherein the at least a portion of the ON period is a stimulation period of the VNS therapy and the at least a portion of the OFF period is a baseline period of the VNS therapy,” and “generating a plot in real-time of each R-R interval against an immediately successive R-R interval for each of the stimulation period and the baseline period configured to be displayed on a display,” as recited by amended independent claim 1 (emphasis added).”
It was agreed between the examiner and applicant that Ben-David fails to disclose specifically real-time generation of specifically plotting of each R-R interval as claimed and thus fails to disclose “generating a plot in real-time of each R-R interval against an immediately successive R-R interval for each of the stimulation period and the baseline period configured to be displayed on a display,” as can be seen interview summary for the previous interview on 3/17/2022.  This deficiency is obviated by the teachings of Slovut in this rejection. However, no agreement with respect to Ben-David alone or in combination with the previous cited references was made with respect to the claimed limitations of “a processor configured to perform a real-time heart rate variability analysis,” and  “measuring R-R intervals between successive R-waves for the ECG data measured during at least a portion of the ON period and at least a portion of the OFF period during the VNS therapy, wherein the at least a portion of the ON period is a stimulation period of the VNS therapy and the at least a portion of the OFF period is a baseline period of the VNS therapy”. Since Ben-David has only been cited, but never formally used in a rejection and the grounds of rejection have changed with Ben-David now the primary reference and Legay (the primary reference used to reject the claims in the previous rejection) is no longer relied upon, the assertions applicant has presented are moot at this point as applicant has not had the opportunity to see how Ben-David in combination with the other references recites the claims as currently amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Ben-David et al (US 20080091240) hereafter known as Ben-David in view of Sharma et al (US 20150141851) hereafter known as Sharma in view of Adjouadi et al (US 20160038754) hereafter known as Adjouadi in view of in view of Slovut et al (US 5285793) hereafter known as Slovut.

Independent Claims:
Regarding Claim 1:
Ben-David discloses:
An implantable vagus nerve stimulation (VNS) system [see Fig. 1 and abstract… “The apparatus further includes an electrode device, adapted to be coupled to a site of the subject selected from the list consisting of: a vagus nerve of the subject”], comprising:
a sensor configured to measure ECG data for a patient [see Fig. 1 element 24 and para 653… “an ECG monitor 24” and para 335… “the sensing element includes an ECG monitor”];
a stimulation subsystem [see Fig. 1 element 18 and para 732… “vagal stimulation system 18”] comprising a pulse generator [see para 517… “the implantable sensor and the first control unit together include a pulse generator”] and at least one stimulating nerve electrode configured to deliver VNS therapy to the patient [see Fig. 1 elements 26 and para 654… “For some applications, electrode device 26 (FIG. 1) comprises electrode device 40.  Alternatively, electrode device 26 comprises an electrode device known in the art of nerve stimulation, such as those described in some of the references incorporated herein by reference.” and para 133… “a multipolar electrode device that is applied to a portion of a vagus nerve that innervates the heart of a subject.”], 
wherein the VNS therapy is delivered according to a duty cycle [see para 135… “Parameters of stimulation are varied in real time in order to vary the heart-rate-lowering effects of the stimulation.  In embodiments of the present invention in which the stimulation is applied in a series of bursts that are synchronized with the cardiac cycle of the subject, such as described hereinabove, parameters of such bursts typically include, but are not limited to: (a) timing of the stimulation within the cardiac cycle, (b) pulse duration (width), (c) pulse repetition interval within each burst, (d) number of pulses per burst, also referred to herein as "pulses per trigger" (PPT), (e) amplitude, (f) duty cycle”] comprising an ON period during which a VNS dose is applied and an OFF period during which the VNS dose is suspended [see para 804… “Intermittent vagal stimulation was applied to a conscious dog during alternating "on" and "off" periods having durations of 1 minute and 2 minutes, respectively.”]; and
a control system [see Fig. 1 element 20] comprising a processor configured to perform a real-time heart rate variability analysis with the ECG data [see paras 541-550…. “a control unit, adapted to:”….. “determine whether the applied current affects a physiological parameter selected from the list consisting of: heart rate and heart rate variability” and para 653… “Control unit 20 is typically adapted to receive and analyze one or more sensed physiological parameters or other parameters of the subject, such as heart rate, electrocardiogram (ECG)” A control unit implicitly indicates a controller of some type which is understood to be a processor.] by:
measuring R-R intervals between successive R-waves for the ECG data measured during at least a portion of the ON period and at least a portion of the OFF period during the VNS therapy, wherein the at least a portion of the ON period is a stimulation period of the VNS therapy and the at least a portion of the OFF period is a baseline period of the VNS therapy [para 134… “The application of each of the bursts in each cardiac cycle typically commences after a variable delay after a detected R-wave, P-wave, or other feature of an ECG.  The delay is typically calculated in real time using a function, the inputs of which include one or more pre-programmed but updateable constants and one or more sensed parameters, such as the R-R interval between cardiac cycles and/or the P-R interval.” And para 804…. “Intermittent vagal stimulation was applied to a conscious dog during alternating "on" and "off" periods having durations of 1 minute and 2 minutes, respectively.  Each point on the graph (indicated by an "x") represents a single stimulation period, including a single "on" period and the "off" periods immediately preceding and following the "on" period. The y-coordinate of each point indicates the average R-R interval during the respective "on" period, and the x-coordinate indicates the average R-R interval during the respective "off" periods immediately preceding and following the "on" period.”]]; and
However, Ben-David fails to disclose “generating a plot in real time of each R-R interval against an immediately successive R-R interval for each of the stimulation period and the baseline period configured to be displayed on a display” and “wherein the plotted R-R intervals measured during the stimulation period are represented differently than the plotted R-R intervals measured during the baseline period".
Sharma discloses using a programmer that includes a display and a processor [see Fig. 4 element 420 (programmer) of Sharma and Fig. 4 element 455 (display) of Sharma which communicates with an implantable device using telemetry to obtain physiological data to allow for real time observation of physiological data [see para 32… “The programmer 420 is a microprocessor controlled device which is provided with a programming head 422 for communicating with an implanted device, a set of surface electrogram electrodes 459 for monitoring a patient's electrogram, a display 455 which is preferably a touch sensitive display, control buttons or keys 465” and para 54… “Graphics display 455 also displays a variety of screens of telemetered out data or real time data including measurements of heart rate variability and heart rate trends according to the present disclosure”].
Adjouadi discloses plotting RR intervals against successive RR intervals on a Poincare plot with a line that sets x=y and representing plotted R-R intervals measured during the stimulation period differently than plotted R-R intervals measured during the baseline period by using different shapes for the points; with the use of a square for R-R intervals measured during the stimulation period and an asterisk for R-R intervals measured during baseline periods [see Fig. 6 of Adjouadi which clearly shows a key that uses different shapes to differentiate the two] for the purpose of identifying increases and decreases in heart rate… “All the points above the identity line correspond to a decrease in the heart rate and the points below this line correspond to an increase in the heart rate.”] in the analogous art of electrocardiography based diagnostics [see abstract… “Systems that integrate electrocardiography (ECG) functions and Transcranial Magnetic Stimulation (TMS) functions”].
Slovut discloses plotting software that allows for plotting of interval variations (i.e. RR intervals) is known [see Col. 4 lines 55-65… “Plotting software allows real-time or off-line plotting of interval variations and patterns, to be used to diagnose heart rejection.”] in the analogous art of diagnostics/therapy related to cardiovascular health [see abstract].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ben-David by including a programmer with a display configured to communicate with Ben-David’s implantable device similarly to that disclosed by Sharma as this provides the ability to monitor physiological data in real time thereby providing information to a medical practitioner.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ben-David by also plotting each RR interval against an immediately successive RR interval for both the stimulation and baseline periods with an asterisk point for the baseline intervals and a square point for the stimulated RR intervals, thereby plotting RR intervals for stimulation period and baseline periods as claimed, and placing a x=y line on the plot similarly to that disclosed by Adjouadi so that shifts in heart rate (i.e. increasing and decreasing) can be easily observed.
	Since Ben-David in view of Sharma in view of Adjouadi is silent as to how RR intervals are plotted (i.e. in real-time or periodically later) and Slovut discloses that plotting software for real time plotting of RR intervals is a known way to plot RR intervals in the field of cardiovascular diagnostics, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ben-David in view of Adjouadi to use real-time plotting software similar to that disclosed by Slovut because this is a known way to plot RR data in the field of cardiovascular diagnostics. 

Regarding Claim 10:
Ben-David discloses:
A vagus nerve stimulation (VNS) system [see Fig. 1 and abstract… “The apparatus further includes an electrode device, adapted to be coupled to a site of the subject selected from the list consisting of: a vagus nerve of the subject”], comprising: 
a control system comprising a processor [see Fig. 1 element 20 and see para 653…. “control unit 20” A control unit implicitly indicates a controller of some type which is understood to be a processor.]
an implantable system [see Fig. 1 elements 20,22,24 and 28] comprising: a sensor configured to measure ECG data for a patient and transmit the ECG data [see Fig. 1 element 24 and para 653… “an ECG monitor 24” and para 335… “the sensing element includes an ECG monitor”]; and 
a stimulation subsystem [see Fig. 1 element 18 and para 732… “vagal stimulation system 18”] comprising a pulse generator [see para 517… “the implantable sensor and the first control unit together include a pulse generator”] and at least one stimulating nerve electrode configured to deliver VNS therapy to the patient [see Fig. 1 elements 26 and para 654… “For some applications, electrode device 26 (FIG. 1) comprises electrode device 40.  Alternatively, electrode device 26 comprises an electrode device known in the art of nerve stimulation, such as those described in some of the references incorporated herein by reference.” and para 133… “a multipolar electrode device that is applied to a portion of a vagus nerve that innervates the heart of a subject.”], 
wherein the VNS therapy is delivered according to a duty cycle [see para 135… “Parameters of stimulation are varied in real time in order to vary the heart-rate-lowering effects of the stimulation.  In embodiments of the present invention in which the stimulation is applied in a series of bursts that are synchronized with the cardiac cycle of the subject, such as described hereinabove, parameters of such bursts typically include, but are not limited to: (a) timing of the stimulation within the cardiac cycle, (b) pulse duration (width), (c) pulse repetition interval within each burst, (d) number of pulses per burst, also referred to herein as "pulses per trigger" (PPT), (e) amplitude, (f) duty cycle”] comprising an ON period during which a VNS dose is applied and an OFF period during which the VNS dose is suspended [see para 804… “Intermittent vagal stimulation was applied to a conscious dog during alternating "on" and "off" periods having durations of 1 minute and 2 minutes, respectively.”]; 
wherein the processor of the control system is configured to:
receive the ECG data from the implantable system  [see para 653… “Control unit 20 is typically adapted to receive and analyze one or more sensed physiological parameters or other parameters of the subject, such as heart rate, electrocardiogram (ECG)”]; and 
perform a real-time heart rate variability analysis with the ECG data [see paras 541-550…. “a control unit, adapted to:”….. “determine whether the applied current affects a physiological parameter selected from the list consisting of: heart rate and heart rate variability”] by: 
measuring R-R intervals between successive R-waves for the ECG data measured during at least a portion of the ON period and at least a portion of the OFF period during the VNS therapy, wherein the at least a portion of the ON period is a stimulation period of the VNS therapy and the at least a portion of the OFF period is a baseline period of the VNS therapy [para 134… “The application of each of the bursts in each cardiac cycle typically commences after a variable delay after a detected R-wave, P-wave, or other feature of an ECG.  The delay is typically calculated in real time using a function, the inputs of which include one or more pre-programmed but updateable constants and one or more sensed parameters, such as the R-R interval between cardiac cycles and/or the P-R interval.” and see para 804…. “Intermittent vagal stimulation was applied to a conscious dog during alternating "on" and "off" periods having durations of 1 minute and 2 minutes, respectively.  Each point on the graph (indicated by an "x") represents a single stimulation period, including a single "on" period and the "off" periods immediately preceding and following the "on" period. The y-coordinate of each point indicates the average R-R interval during the respective "on" period, and the x-coordinate indicates the average R-R interval during the respective "off" periods immediately preceding and following the "on" period.”]; and 
However, Ben-David is silent as to how the implanted device is controlled / how information from the implanted device is communicated and thus fails to disclose an external programmer comprising a processor and the ECG data being transmitted to an external programmer and received the ECG data as claimed. Additionally, Ben-David fails to disclose Ben-David fails to disclose and “generating a plot in real time of each R-R interval against an immediately successive R-R interval for each of the stimulation period and the baseline period configured to be displayed on a display” and “wherein the plotted R-R intervals measured during the stimulation period are represented differently than the plotted R-R intervals measured during the baseline period".
Sharma discloses using a programmer that includes a display and a processor [see Fig. 4 element 420 (programmer) of Sharma and Fig. 4 element 455 (display) of Sharma which communicates with an implantable device using telemetry to obtain physiological data to allow for real time observation of physiological data [see para 32… “The programmer 420 is a microprocessor controlled device which is provided with a programming head 422 for communicating with an implanted device, a set of surface electrogram electrodes 459 for monitoring a patient's electrogram, a display 455 which is preferably a touch sensitive display, control buttons or keys 465” and para 54… “Graphics display 455 also displays a variety of screens of telemetered out data or real time data including measurements of heart rate variability and heart rate trends according to the present disclosure”].
Adjouadi discloses plotting RR intervals against successive RR intervals on a Poincare plot with a line that sets x=y and representing plotted R-R intervals measured during the stimulation period differently than plotted R-R intervals measured during the baseline period by using different shapes for the points; with the use of a square for R-R intervals measured during the stimulation period and an asterisk for R-R intervals measured during baseline periods [see Fig. 6 of Adjouadi which clearly shows a key that uses different shapes to differentiate the two] for the purpose of identifying increases and decreases in heart rate… “All the points above the identity line correspond to a decrease in the heart rate and the points below this line correspond to an increase in the heart rate.”] in the analogous art of electrocardiography based diagnostics [see abstract… “Systems that integrate electrocardiography (ECG) functions and Transcranial Magnetic Stimulation (TMS) functions”].
Slovut discloses plotting software that allows for plotting of interval variations (i.e. RR intervals) is known [see Col. 4 lines 55-65… “Plotting software allows real-time or off-line plotting of interval variations and patterns, to be used to diagnose heart rejection.”] in the analogous art of diagnostics/therapy related to cardiovascular health [see abstract].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ben-David by including a programmer and telemetry circuit (ie all local telemetry device) with a display configured to communicate Ben-David’s implantable device similarly to that disclosed by Sharma as this provides the ability to monitor physiological data in real time thereby providing information to a medical practitioner.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ben-David in view of Sharma by plotting each RR interval against an immediately successive RR interval for both the stimulation and baseline periods with an asterisk point for the baseline intervals and a square point for the stimulated RR intervals, thereby plotting RR intervals for stimulation period and baseline periods as claimed, and placing a x=y line on the plot similarly to that disclosed by Adjouadi so that shifts in heart rate (i.e. increasing and decreasing) can be easily observed.
Since Ben-David in view of Sharma in view of Adjouadi is silent as to how RR intervals are plotted (i.e. in real-time or periodically later) and Slovut discloses that plotting software for real time plotting of RR intervals is a known way to plot RR intervals in the field of cardiovascular diagnostics, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ben-David in view of Adjouadi to use real-time plotting software similar to that disclosed by Slovut because this is a known way to plot RR data in the field of cardiovascular diagnostics. 

Regarding Claim 17:
Ben-David discloses:
A vagus nerve stimulation (VNS) system [see Fig. 1 and abstract… “The apparatus further includes an electrode device, adapted to be coupled to a site of the subject selected from the list consisting of: a vagus nerve of the subject”], comprising:
a control system comprising a processor [see Fig. 1 element 20 and see para 653…. “control unit 20” A control unit implicitly indicates a controller of some type which is understood to be a processor.]
an implantable system [see Fig. 1 elements 18, 20,22,24, 26 and 28], comprising: 
a sensor configured to measure ECG data for a patient and transmit the ECG data to the local telemetry device [see Fig. 1 element 24 and para 653… “an ECG monitor 24” and para 335… “the sensing element includes an ECG monitor”]; and 
a stimulation subsystem [see Fig. 1 element 18 and para 732… “vagal stimulation system 18”] comprising a pulse generator [see para 517… “the implantable sensor and the first control unit together include a pulse generator”]and at least one stimulating nerve electrode configured to deliver VNS therapy to the patient [see Fig. 1 elements 26 and para 654… “For some applications, electrode device 26 (FIG. 1) comprises electrode device 40.  Alternatively, electrode device 26 comprises an electrode device known in the art of nerve stimulation, such as those described in some of the references incorporated herein by reference.” and para 133… “a multipolar electrode device that is applied to a portion of a vagus nerve that innervates the heart of a subject.”], 
wherein the VNS therapy is delivered according to a duty cycle [see para 135… “Parameters of stimulation are varied in real time in order to vary the heart-rate-lowering effects of the stimulation.  In embodiments of the present invention in which the stimulation is applied in a series of bursts that are synchronized with the cardiac cycle of the subject, such as described hereinabove, parameters of such bursts typically include, but are not limited to: (a) timing of the stimulation within the cardiac cycle, (b) pulse duration (width), (c) pulse repetition interval within each burst, (d) number of pulses per burst, also referred to herein as "pulses per trigger" (PPT), (e) amplitude, (f) duty cycle”] comprising an ON period during which a VNS dose is applied and an OFF period during which the VNS dose is suspended [see para 804… “Intermittent vagal stimulation was applied to a conscious dog during alternating "on" and "off" periods having durations of 1 minute and 2 minutes, respectively.”]; 
wherein the processor of controller is configured to: 
receive the ECG data from the implantable system [see para 653… “Control unit 20 is typically adapted to receive and analyze one or more sensed physiological parameters or other parameters of the subject, such as heart rate, electrocardiogram (ECG)”]; and 
perform a real-time heart rate variability analysis with the ECG data [see paras 541-550…. “a control unit, adapted to:”….. “determine whether the applied current affects a physiological parameter selected from the list consisting of: heart rate and heart rate variability”] by: 
measuring R-R intervals between successive R-waves for the ECG data measured during at least a portion of the ON period and at least a portion of the OFF period during the VNS therapy, wherein the at least a portion of the ON period is a stimulation period of the VNS therapy and the at least a portion of the OFF period is a baseline period of the VNS therapy [para 134… “The application of each of the bursts in each cardiac cycle typically commences after a variable delay after a detected R-wave, P-wave, or other feature of an ECG.  The delay is typically calculated in real time using a function, the inputs of which include one or more pre-programmed but updateable constants and one or more sensed parameters, such as the R-R interval between cardiac cycles and/or the P-R interval.” and see para 804…. “Intermittent vagal stimulation was applied to a conscious dog during alternating "on" and "off" periods having durations of 1 minute and 2 minutes, respectively.  Each point on the graph (indicated by an "x") represents a single stimulation period, including a single "on" period and the "off" periods immediately preceding and following the "on" period. The y-coordinate of each point indicates the average R-R interval during the respective "on" period, and the x-coordinate indicates the average R-R interval during the respective "off" periods immediately preceding and following the "on" period.”]; and 
However, Ben-David is silent as to how the implanted device is controlled / how information from the implanted device is communicated and thus fails to disclose a local telemetry device and the ECG data being transmitted and received by a local telemetry device. Also, Ben-David fails to disclose Ben-David fails to disclose and “generating a plot in real time of each R-R interval against an immediately successive R-R interval for each of the stimulation period and the baseline period configured to be displayed on a display” and “wherein the plotted R-R intervals measured during the stimulation period are represented differently than the plotted R-R intervals measured during the baseline period".
Sharma discloses using a programmer that includes a display and a processor [see Fig. 4 element 420 (programmer) of Sharma and Fig. 4 element 455 (display) of Sharma which communicates with an implantable device using telemetry to obtain physiological data to allow for real time observation of physiological data [see para 32… “The programmer 420 is a microprocessor controlled device which is provided with a programming head 422 for communicating with an implanted device, a set of surface electrogram electrodes 459 for monitoring a patient's electrogram, a display 455 which is preferably a touch sensitive display, control buttons or keys 465” and para 54… “Graphics display 455 also displays a variety of screens of telemetered out data or real time data including measurements of heart rate variability and heart rate trends according to the present disclosure”].
Adjouadi discloses plotting RR intervals against successive RR intervals on a Poincare plot with a line that sets x=y and representing plotted R-R intervals measured during the stimulation period differently than plotted R-R intervals measured during the baseline period by using different shapes for the points; with the use of a square for R-R intervals measured during the stimulation period and an asterisk for R-R intervals measured during baseline periods [see Fig. 6 of Adjouadi which clearly shows a key that uses different shapes to differentiate the two] for the purpose of identifying increases and decreases in heart rate… “All the points above the identity line correspond to a decrease in the heart rate and the points below this line correspond to an increase in the heart rate.”] in the analogous art of electrocardiography based diagnostics [see abstract… “Systems that integrate electrocardiography (ECG) functions and Transcranial Magnetic Stimulation (TMS) functions”].
Slovut discloses plotting software that allows for plotting of interval variations (i.e. RR intervals) is known [see Col. 4 lines 55-65… “Plotting software allows real-time or off-line plotting of interval variations and patterns, to be used to diagnose heart rejection.”] in the analogous art of diagnostics/therapy related to cardiovascular health [see abstract].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ben-David by including a programmer and telemetry circuit (ie all local telemetry device) with a display configured to communicate Ben-David’s implantable device similarly to that disclosed by Sharma as this provides the ability to monitor physiological data in real time thereby providing information to a medical practitioner.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ben-David in view of Sharma by plotting each RR interval against an immediately successive RR interval for both the stimulation and baseline periods with an asterisk point for the baseline intervals and a square point for the stimulated RR intervals, thereby plotting RR intervals for stimulation period and baseline periods as claimed, and placing a x=y line on the plot similarly to that disclosed by Adjouadi so that shifts in heart rate (ie increasing and decreasing) can be easily observed.
Since Ben-David in view of Sharma in view of Adjouadi is silent as to how RR intervals are plotted (i.e. in real-time or periodically later) and Slovut discloses that plotting software for real time plotting of RR intervals is a known way to plot RR intervals in the field of cardiovascular diagnostics, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ben-David in view of Adjouadi to use real-time plotting software similar to that disclosed by Slovut because this is a known way to plot RR data in the field of cardiovascular diagnostics. 

Dependent claims:
Regarding Claims 2-3, see rejection to claim 1 which cites Fig. 6 of Adjouadi which discloses using a Poincare plot of heart rate variability analysis between RR intervals and successive RR intervals of (as discussed by Adjouadi’s modification of Ben-David) and using the plot to identify the centroid (see labelled centroid in Fig. 6 of Adjouadi).



Regarding Claims 11-12 and 18-19, see rejection to claims 10 and 17 respectively, 
which cite Fig. 6 of Adjouadi which discloses using a Poincare plot of heart rate variability analysis between RR intervals and successive RR intervals of (as discussed by Adjouadi’s modification of Ben-David) and using the plot to identify the centroid (see labelled centroid in Fig. 6 of Adjouadi).

Regarding Claim 15, see rejection to claim 10 which discloses Sharma teaching a programmer with a display [see Fig. 4 element 455 of Sharma] with this display configured to display data in real time of information occurring at the implanted device [see para 54 of Sharma… “Graphics display 455 also displays a variety of screens of telemetered out data or real time data”] Thus, Ben-David in view of Sharma in view of Adjouadi in view of Slovut is understood to be configured as claimed.


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of Sharma in view of Adjouadi in view of Slovut as applied to claim 1 above, and further in view of Zhang et al (US 20080015659) hereafter known as Zhang.
Ben-David in view of Sharma in view of Adjouadi in view of Slovut discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Ben-David in view of Sharma in view of Adjouadi in view of Slovut discloses performing heart rate variability analysis if stimulation increased occurs as recited in claim 7 [see para 676 of Ben-David… “Heart rate variability--the control unit can be configured to drive electrode device 26 to stimulate the vagus nerve based on heart rate variability” As described in this paragraph heart rate variability controls the vagus nerve stimulation (VNS), therefore when there is a VNS dose increase the control system has already performed a heart variability analysis before the change in stimulation (i.e. change in dose)]. However, Ben-David in view of Sharma in view of Adjouadi in view of Slovut fails to disclose any form of titration of treatment as recited in claim 6. 
Zhang discloses that titrating neurostimulation [see para 39… “Neural stimulation therapy can be titrated by controlling the frequency of the stimulation, amplitude, duty cycle, waveform, stimulation site”] to improve transient response [see para 88… “The results of the device interrogation can be used to determine if and how the therapy should be adjusted and/or titrated to improve the transient response.”] is well established in the field of neurostimulation for cardiac conditions [see para 2… “This application relates generally to medical devices and, more particularly, to systems, devices and methods for providing neural stimulation therapies for cardiac conditions”].
Since titration of neural stimulation can improve the response as discussed by Zhang, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ben-David in view of Sharma in view of Adjouadi in view of Slovut to be configured to allow titration similarly to that disclosed by Zhang as the ability would allow one to adjust dosage to allow for improved treatment.

Claim 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of Sharma in view of Adjouadi in view of Slovut as applied to claims 1 above, and further in view of Hettrick et al (US 20170325733) hereafter known as Hettrick.
Regarding claim 9:
	Ben-David in view of Sharma in view of Adjouadi in view of Slovut discloses the invention substantially as claimed including all the limitations of claim 1 which includes real-time analyis.
	However, Ben-David in view of Sharma in view of Adjouadi in view of Slovut does not disclose creating reports based on real-time heart rate variability analysis as recited in claim 9.
Hettrick discloses providing periodic reports based on real-time heart rate variability (HRV) [see para 28… “the report can include a graph illustrating the patient's HRV over the course of a monitoring period.  Measurements of various SNS tone indicators can be measured daily, intermittently throughout the day, and/or substantially continuously”] as a means of assessing neuromodulation therapy [see para 29… “The SNS tone indicators can then be used to assess whether a patient is a good candidate for neuromodulation therapy and/or whether neuromodulation therapy has destroyed the nerves to a desired degree.”] in the analogous art of vagal nerve stimulation [see para 32…” the monitoring system 100 can be used to assess the SNS tone of patients before and/or after baroreceptor activation therapy, carotid body modulation, passive mechanical carotid baroreceptor stimulation (e.g., a nitinol stent), intrathecal clonidine infusion, and/or vagal nerve stimulation.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ben-David in view of Sharma in view of Adjouadi in view of Slovut to provide reports based on periodic measurements on heart rate variability similarly to that disclosed by Hettrick to provide information as to if neurostimulation is/will improving the condition of the user or not.

Regarding Claim 20:
Ben-David in view of Sharma in view of Adjouadi in view of Slovut discloses the invention substantially as claimed including all the limitations of claim 17 above which includes real-time heart rate variability analysis.
	However, Ben-David in view of Sharma in view of Adjouadi in view of Slovut
does not disclose creating reports based on this real-time heart rate variability analysis as recited in claim 20.
Hettrick discloses providing reports based heart rate variability (HRV) [see para 28… “the report can include a graph illustrating the patient's HRV over the course of a monitoring period.  Measurements of various SNS tone indicators can be measured daily, intermittently throughout the day, and/or substantially continuously”] as a means of assessing neuromodulation therapy [see para 29… “The SNS tone indicators can then be used to assess whether a patient is a good candidate for neuromodulation therapy and/or whether neuromodulation therapy has destroyed the nerves to a desired degree.”] in the analogous art of vagal nerve stimulation [see para 32…” the monitoring system 100 can be used to assess the SNS tone of patients before and/or after baroreceptor activation therapy, carotid body modulation, passive mechanical carotid baroreceptor stimulation (e.g., a nitinol stent), intrathecal clonidine infusion, and/or vagal nerve stimulation.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ben-David in view of Sharma in view of Adjouadi in view of Slovut to provide reports based real-time analysis of heart rate variability similarly to that disclosed by Hettrick to provide information as to if neurostimulation is/will improving the condition of the user or not

Allowable Subject Matter
Claims 4-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for these claims containing allowable subject matter are presented in the previous office action mailed on 4/1/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792